Case 1:19-cv-07256-WFK-CLP Document 14 Filed 11/20/20 Page 1 of 2 PageID #: 130



                                                                           55 Madison Avenue, Suite 400
  The Atkin Firm, LLC                                                             Morristown, NJ 07960
                Attorneys at Law                                          400 Rella Boulevard, Suite 165
                                                                                     Suffern, NY 10901
  By: John C. Atkin, Esq.*                                                 Tel: (973) 314-8010
    ---                                                                    Fax: (833) 693-1201
  * Member of NJ, NY, and PA Bar                                           Email: JAtkin@atkinfirm.com




                                                November 20, 2020

 The Honorable Cheryl L. Pollak
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201


 Re:    1:19-cv-07256-WFK-CLP, Plaintiff’s Fifth Letter Motion for Extension of Time
        Within Which to Effectuate Service on John Doe Defendant

 Dear Judge Pollak:

        As you know, I represent Plaintiff in the above captioned matter. Plaintiff respectfully
 requests an order extending the time within which to serve Defendant with a summons and
 Complaint. This is Plaintiff’s fifth request for an extension of time with which to effectuate service
 of process.

         On December 27, 2019, Plaintiff filed the instant case against John Doe, subscriber
 assigned IP address 67.245.246.132 (“Defendant”), alleging Defendant infringed sixty-five of
 Plaintiff’s works through the BitTorrent protocol. [Dkt. No. 1]. Because Defendant is only known
 to Plaintiff by Defendant’s IP address, on January 15, 2020, Plaintiff filed a Motion for Leave to
 Serve a Third Party Subpoena Prior to a Rule 26(f) Conference (“Motion for Leave”) in order to
 serve a third party subpoena on Defendant’s ISP. [Dkt. No. 7].

         Pursuant to Fed. R. Civ. P Rule 4(m), Plaintiff was required to effectuate service on the
 Defendant by no later than March 26, 2020. Because Plaintiff’s Motion for Leave was pending
 before the Court at that time, on March 26, 2020, Plaintiff filed its First Letter Motion for Extension
 of Time Within Which to Effectuate Service on John Doe Defendant (“First Letter Motion”). [Dkt.
 No 8]. The Court granted Plaintiff’s First Letter Motion on March 30, 2020, extending the deadline
 to effect service to May 25, 2020.
Case 1:19-cv-07256-WFK-CLP Document 14 Filed 11/20/20 Page 2 of 2 PageID #: 131



 The Honorable Cheryl L. Pollak
 November 20, 2020


         On May 26, 2020, Plaintiff filed its Second Letter Motion for Extension of Time Within
 Which to Effectuate Service on John Doe Defendant (“Second Letter Motion”). [Dkt. No. 9]. The
 Court granted Plaintiff’s Second Letter Motion on June 11, 2020, extending the deadline to effect
 service to July 24, 2020.

         On July 21, 2020, Plaintiff filed its Third Letter Motion for Extension of Time Within
 Which to Effectuate Service on John Doe Defendant (“Third Letter Motion”). [Dkt. No. 10]. The
 Court granted Plaintiff’s Third Letter Motion on July 22, 2020, extending the deadline to effect
 service to September 22, 2020.

        On September 22, 2020, Plaintiff filed its Fourth Letter Motion for Extension of Time
 Within Which to Effectuate Service on John Doe Defendant (“Fourth Letter Motion”). [Dkt. No.
 12]. The Court granted Plaintiff’s Fourth Letter Motion on September 23, 2020, extending the
 deadline to effect service to November 21, 2020.

        On October 7, 2020, Plaintiff was granted leave to serve a third-party subpoena on
 Defendant’s ISP to obtain the Defendant’s identifying information. [Dkt. No. 13]. Plaintiff issued
 the subpoena on or about October 12, 2020 and, in accordance with the time allowances provided
 to both the Defendant and the ISP to respond to that subpoena, expects to receive the ISP’s
 response on or about February 23, 2021.

          For the foregoing reasons, Plaintiff respectfully requests that the time within which it must
 effectuate service of a summons and Complaint on the John Doe Defendant be extended sixty (60)
 days from February 23, 2021 (the date Plaintiff expects to receive the ISP response), and, thus,
 that the deadline to effect service be extended to April 24, 2020. This extension should allow
 Plaintiff sufficient time to receive the ISP response, conduct a further investigation to assist in
 determining whether the individual identified by the ISP is the appropriate defendant for this
 action, and, if a good faith basis continues to exist, to proceed against that individual (or someone
 else), to amend the Complaint and place the summons and Amended Complaint with the process
 server to attempt service of process.

                                                       Respectfully Submitted,

                                                        /s/ John C. Atkin

                                                       John C. Atkin, Esq.
